DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7, 11 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jiang et al. (CN 102903317-A), hereinafter Jiang, in view of Park et al. (US 2019/0081471), hereinafter Park.
	In reference to claim 1, Jiang discloses in display driving system, comprising a timing controller (T-CON 16), a level shifter (LS 15) [[and a power supply circuit]], 	wherein the timing controller is electrically connected to the level shifter, and is configured to send (paragraph [24] lines 152), plurality of first clock signals to the level 
 	 output a first voltage signal, a second voltage signa! and a third voltage signal to the level shifter, a second voltage of the second voltage signal is less than a first voltage of the first voltage signal and is greater than a third voltage of the third voltage signal (after the control signals and the clock signals having first, second and third voltage levels output by the timing controller (16) art boosted by the level conversion circuit 15 (paragraph [24]); and
	the level shifter (15) is configured to transmit a plurality of first control signals that have the first voltage (high voltage), the second voltage  (middle voltage) and the third voltage (low voltage) to a gate driver circuit (14), which includes:
	transmitting the first voltage (high voltage) of the plurality of first control signal (CKs) to the gate driver circuit (16) in response to the first level (high level) of the first clock signals:
	transmitting the second voltage (middle voltage) of the plurality of first control (CKs) signals to the gate driver circuit (16) in response to the second level (middle level) of the first clock signals; and
	transmitting the third voltage (low voltage) of the plurality of first control signals to (CKs) the gate driver circuit in response to the third (low level)  level of the first clock signals (see Fig. 3 and paragraph [29]).

	In the same field of endeavor, Park discloses a display device in Fig. 1 and 2 comprises a timing controller (400), a level shifter (600), gate driver (200) and a power supply (500) connected to the level shifter and configured to output voltage first voltage level, second voltage level and third voltage level (see CLK1, CLK2 and CLK3… in Fig. 3).
	It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to provide the power supply in Jiang as taught Park to output various driving voltages for control all circuit components of the display device, e.g. the timing controller, the level shifter, the gate driver… (see paragraph [41-42]).
	In reference to claim 11, Claim 11 is a driving method associated with display driving system of claim 1, and therefore is rejected as the same reason as set forth above.
	In reference to claims 7 and 16, Jiang does not disclose the voltage of the first
level is in a range from 2.5 V to 3.3 V, the voltage of the second level is in a range from
1.2 V to 1.8 V, and the voltage of the third level is in a range from 0 V to 0.7 V.
	 Applicant has not disclosed that the voltage of the first level is in a range from 2.5 V to 3.3 V, the voltage of the second level is in a range from 1.2 V to 1.8 V, and the voltage of the third level is in a range from 0 V to 0.7 V provides an advantage, is used for a particular purpose or solves a stated problem.  One of ordinary skill in the art, furthermore, would have expected Applicant' s invention to perform equally well with Jiang because they provided a voltage of the second level is less than a voltage of the first level and is greater than a volt age of the third level.

Furthermore, absent a showing of critically and/or unexpected result, it would been obvious to one of ordinary skill in the art to make each of the first keys in any size as desired as was judicially recognized with IN RE ROSE, 105 USPQ 237 (CCPA 1955) which recognizes that the change in size or range of well-known element is normally not desired toward patentable subject matter.
Claims 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jiang, and Park in view of Wen et al. (US 2012/0062526), hereinafter Wen.
	In reference to claim 18, Jiang discloses in display driving system, comprising a timing controller (T-CON 16), a level shifter (LS 15) [[and a power supply circuit]], 	wherein the timing controller is electrically connected to the level shifter, and is configured to send (paragraph [24] lines 152), plurality of first clock signals to the level shifter (LS 15) when an image to be displayed is a target image (image display in the display device): the first clock signals have a first level (high level), a second level (middle level) and a third level (low level), and a voltage of the second level is less than a voltage of the first level and is greater than a volt age of the third level (see  CK1, CK2 and CK3; paragraph [29]);
 	 output a first voltage signal, a second voltage signa! and a third voltage signal to the level shifter, a second voltage of the second voltage signal is less than a first voltage of the first voltage signal and is greater than a third voltage of the third voltage signal (after the control signals and the clock signals having first, second and third 
	the level shifter (15) is configured to transmit a plurality of first control signals that have the first voltage (high voltage), the second voltage  (middle voltage) and the third voltage (low voltage) to a gate driver circuit (14), which includes:
	transmitting the first voltage (high voltage) of the plurality of first control signal (CKs) to the gate driver circuit (16) in response to the first level (high level) of the first clock signals:
	transmitting the second voltage (middle voltage) of the plurality of first control (CKs) signals to the gate driver circuit (16) in response to the second level (middle level) of the first clock signals; and
	transmitting the third voltage (low voltage) of the plurality of first control signals to (CKs) the gate driver circuit in response to the third (low level)  level of the first clock signals (see Fig. 3 and paragraph [29]).
	Jiang does not disclose a power supply connected to the level shifter and configured to output first to third voltages.
	In the same field of endeavor, Park discloses a display device in Fig. 1 and 2 comprises a timing controller (400), a level shifter (600), gate driver (200) and a power supply (500) connected to the level shifter and configured to output voltage first voltage level, second voltage level and third voltage level (see CLK1-CLKk… in Fig. 3).
	It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to provide the power supply in Jiang as taught Park 
	Jiang discloses the display related to the GOP (gate driver on TFT panel array substrate; paragraph [5]) and Park discloses his invention related to a GIP (gate in panel), e.g. gate driver in panel (gate driver built-in in a panel along with the TFT array of pixel array; paragraph [4]), and the gate driver is configured to output a first scanning signal to a corresponding sub-pixel row according to a first control signal provided by the level shifter (Fig. 2 of Park).
	The combination of Jiang and Park does not disclose the gate driver circuit include a plurality of GOA units, each GOA unit is electrically connected to a respective one of the plurality of sub-pixel rows, and the GOA unit is configured to output a first scanning signal to a corresponding sub-pixel row according to a first control signal provided by the level shifter.
	In the same field of endeavor, Wen discloses in Fig. 3 a gate driver circuit  (340)  include a plurality of GOA units (SRs) , each GOA unit is electrically connected to a respective one of the plurality of sub-pixel rows (Sg), and the GOA unit is configured to output a first scanning signal to a corresponding sub-pixel row according to a first control signal provided by the level shifter (370).
	It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Jiang and Park in view of the teaching of Wen for reducing the number of chips and signal lines and adjusting effective pulse widths of the plurality of clock of signals according to the thermal signal (paragraphs [6]) and [8]).

	Allowable Subject Matter
Claims 2-6, 8-10, 12-15, 17, and 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  none of the recited arts teaches or suggests.
	In reference to claims 2 and associated method claim 12,
	 the power supply circuit includes a power management integrated circuit and a buck regulator electrically connected to the power management integrated circuit:
	the power management integrated circuit is electrically connected to the level shifter, and is configured to: output the first voltage signal and the third voltage signal to the level shifter, and output the first voltage signal to the buck regulator; and
	the buck regulator is electrically connected to the level shifter, and is configured to: convert the first voltage signal into the second voltage signal, and 
	transmit the second voltage signal to the level shifter.
	In reference to claims 4 and associated method claim 13, 
	wherein the first clock signals include a plurality of first sub-clock signals and a plurality of second sub-clock signals, each first sub-clock signal has the first level and the third level, and each second sub- clock signal has the second level and the third level, the first control signals include a plurality of first sub-control signals and a plurality of second sub-control signals, each first sub-control signal has the first voltage and the 
	the level shifter is configured to:
	transmit first voltages of the first sub-control signals to a plurality of first GOA units of the gate driver circuit in response to first levels of the first sub-clock signals, so that each first GOA unit provides a first scanning sub-signal to one of odd sub- pixel rows and even pixel rows;
	transmit second voltages of the second sub-control signals to a plurality of second GOA units of the gate driver circuit in response to second levels of the second sub-clock signals, so that each second GOA unit provides a second scanning sub-signal to another of the odd sub-pixel rows and the even pixel rows; and
	transmit third voltages of the first sub-control signals and the second sub- control signals to the first GOA units and the second GOA units in response to third levels of the first sub-clock signals and third levels of the second sub-clock signals, respectively.
	In reference to claim 5,
	a cycle of each first clock signal includes a high-level clock period and a low-level clock period: the high-level clock period includes at least a first high-level clock sub-period and a second high-level clock sub-period adjacent thereto, and the first high-level clock sub-period and the second high-level clock sub-period are sequentially arranged: the first clock signal has the first level in the first high-level clock sub-period, has the second level in the second high-level clock sub-period, and has the third level in the low-level clock period; a cycle of each first control signal includes a high-level control period and a low-level control period; the high- level control period includes at least a 
	for each first clock signal, transmit the first voltage of the first control signal in the first high-level control! sub-period to the gate driver circuit in response to the first level of the first clock signal in the first high-level clock sub-period;
	transmit the second voltage of the first control signal in the second high-level control sub-period to the gate driver circuit in response to the second level of the first clock signal in the second high-level clock sub-period: and 
	transmit the third voltage of the first control! signal in the low-level control period to the gate driver circuit in response to the third level of the first clock signal in the low-level clock period.
	In reference to claim 8 and associated method claim 17,
	 wherein the timing controller is further configured to:
	obtain image data corresponding to the image to be displayed:
	determine a ratio of a number of target pixels in the image to be displayed to a total number of pixels in the image to be displayed according to the obtained image data, wherein each pixel of the image to be displayed includes three color components, and each target pixel is a pixel in which two of the three color components are both greater than or equal to a first threshold, and a remaining color component is less than 
	determine that the image to be displayed is the target image when the ratio is greater than a set value.
	In reference to claim 10,
	 wherein when the image to be displayed is not the target image,
	the timing controller is further configured to send a plurality of second clock signals to the level shifter, wherein each second clock signal has the first level and the third level;
	the power supply circuit is further configured to output the first voltage signal and the third voltage signal to the level shifter; and
	the level shifter is further configured to transmit a plurality of second control signals each of which has the first voltage and the third voltage to the gate driver circuit, which includes;
	transmitting first voltages of the second control! signals to the gate driver circuit in response to first levels of the second clock signals; and transmitting third voltages of the second control signals to the gate driver circuit in response to third levels of the second clock signals.
	In reference to claim 14,
	 wherein a cycle of each first clock signal includes a high-level clock period and a low-level clock period: the high-level clock period includes at least a first nigh-level clock sub-period and a second high-level clock sub-period adjacent thereto, and the first high-level clock sub-period and the second high-level clock sub-period are sequentially 
	transmitting, by the level shifter, the first voltage of the plurality of first control signals to the gate driver circuit in response to the first level of the first clock signals, transmitting, by the level shifter, the second voltage of the plurality of first control signals to the gate driver circuit in response to the second level of the first clock signals, and transmitting, by the level shifter, the third voltage of the plurality of first control signals to the gate driver circuit in response to the third level of the first clock signals include: for each first clock signal,
	transmitting, by the level shifter, the first voltage of the first control signal in the first high-level control sub-period to the gate driver circuit in response to the first level of the first clock signal in the first high-level clock sub-period:
	transmitting, by the level shifter, the second voltage of the first control! signal in the second high-level control sub-period to the gate driver circuit in response to the second level of the first clock signal in the second high-level clock sub-period; and


 	In reference to claim 19,
	 wherein the first clock signals includes plurality of first sub-clock signals and a plurality of second sub-clock signals, each first  sub-clock signal has the first level and the third level, and each second sub-clock signal has the second level and the third level: the first control signals include a plurality of first sub-control signals and a plurality of second sub-control signals, each first sub-control signal has the first voltage and the third voltage, and each second sub-control signal has the second voltage and the third voltage;
	 the GOA units include a plurality of first GOA units and a plurality of second GOA units; each first GOA unit is configured to provide a first scanning sub-signal to one of odd sub-pixel rows and even pixel rows, and each second GOA unit is configured to provide a second scanning sub-signal to another of the even sub-pixel rows and the even pixel rows; and
	the level shifter is configured to:
transmit first voltages of the first sub-control signals to the first GOA units in response to first levels of the first sub-clock signals, so that each first GOA unit provides a first scanning sub-signal to one of odd sub-pixel rows and even pixel rows;
	transmit second voltages of the second sub-control signals to the second GOA units in response to second levels of the second sub-clock signals, so that each second 
	transmit third voltages of the first sub-control signals and the second sub-control signals to the first GOA units and the second GOA units in response to third levels of the first sub-clock signals and third levels of the second sub-clock signals, respectively.

	In reference to claim 20,
	the timing controller is further configured to send a plurality of second clock signals to the level shifter when the image to be displayed is not the target image; each second clock signal has the first level and the third level;
	the power supply circuit is further configured to output the first voltage signal and the third voltage signal to the level shifter;
	the level shifter is further configured to transmit a plurality of second control signals each of which has the first voltage and the third voltage to the GOA units, which includes:
transmitting first voltages of the second control signals to the GOA units in
response to first levels of the second clock signals; and
	transmitting third voltages of the second control signals to the GOA units in response to third levels of the second clock signals; and
	each GOA unit is further configured to output a second scanning signal to the corresponding sub-pixel row according to a corresponding second control signal provided by the level shifter.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Chen et al. (US 2018/0366082) discloses a display system and gate-driver on array control circuit in Fig. 1 includes a timing controller (10), level shifter (8) for generating gate control signals with plurality of levels (Fig. 2) to the gate array (31). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUC Q DINH whose telephone number is (571)272-7686. The examiner can normally be reached M-F 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LUNYI LAO can be reached on (571) 272-7671. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/DUC Q DINH/Primary Examiner, Art Unit 2692